DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed August 1, 2022 have been fully considered but they are not persuasive. Regarding claim 1, the applicant asserts that Wojcik does not teach a secure band has a conductive strip and a locking mechanism, wherein the conductive strip and locking mechanism form a closed circuit when the locking mechanism is locked. The applicant further asserts that Wojcik is only a band. The examiner respectfully disagrees. Wojcik discloses a strap (see figs. 6 and 7) attached to a housing 20/smartwatch 60, see (figs. 3 and 5, [0091], [0101]). The connection of the electrically conductive elements 54 which are embedded in the strap, to the circuitry of the housing 20 (see [0096]) teaches a locking mechanism. The connection forms a closed electronic circuit (see [0096]), as required by the claim.  
In response to applicant’s argument that Wojcik cannot be put to sleep nor can it enter a hibernation mode, it is noted that the features upon which applicant relies (i.e., …cannot be put to sleep nor can it enter a hibernation mode) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claim simply requires sending a wakeup signal to the tracking device, not putting a device to sleep or entering a hibernation mode. In Zhang, the instruction signal activates or enables features, for example, a camera in the wearable device (see fig. 6, col. 11, lines 30-43). Therefore, the combination of Wojcik and Zhang disclose the limitation as claimed because Zhang discloses the feature of send a wakeup signal (instruction) to the wearable device (see fig. 6, col. 11, lines 30-47). 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to the applicant’s argument that neither Wojcik nor Zhang disclose a gateway as set forth in claims 17 and 18, the examiner notes that the network operator or base station (see fig. 1, [0088]) teaches gateway because they fit the definition provided as set forth in the claim of a gateway “for extension of the communication through an RF signal.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, and 7-9, and 11-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wojcik et al US 20200250953 (hereinafter Wojcik).
Regarding claim 1, Wojcik discloses a tracking device (2, see figs. 2 and 3, [0091]-[0092]) comprising:
more than one type of transceiver (30, 32, 34, see fig. 3, [0093]);
a GPS receiver (26, see fig. 3, [0093]);
a microcontroller which controls the transceivers and GPS receiver (see fig. 3, [0093]);
a power source for providing power to the transceivers, GPS receiver and microcontroller (38, see fig. 3, [0094]); and
a secure band for attachment to a wearer (22, see figs. 2 and 3, [0091]);
wherein the secure band has a conductive strip (54, see fig. 3, [0096]) and a locking mechanism (electrically conductive elements are physically connected to or pass through housing 20 where they connect to circuitry or components contained within the housing (~locking mechanism), see figs. 3 and 6-8, [0096]); and wherein the conductive strip and locking mechanism for a closed electric circuit when the locking mechanism is locked (electrically conductive elements are physically connected to or pass through housing 20 where they connect to circuitry or components contained within the housing (~locking mechanism), see figs. 3 and 6-8, [0096]).
	Regarding claim 3 as applied to claim 1, Wojcik further wherein the more than one type of transceiver is selected from the group consisting of RF, cellular, Wi-Fi and Bluetooth (30, 32, 34, see fig. 3, [0093]).
Regarding claim 7 as applied to claim 1, Wojcik further discloses wherein the conductive strip is provided internally throughout the length of the band (30, 32, 34, see fig. 3, [0093]).
Regarding claim 8 as applied to claim 7, Wojcik further discloses wherein the microcontroller is connected to the conductive strip and is configured to send an alert signal if the conductive strip is broken or the locking mechanism is unlocked (if the strap 22 is cut or pulled from its connection housing, the monitoring device notifies a supervising authority, see [0096]).
Regarding claim 9 as applied to claim 8, Wojcik further discloses wherein the alert signal is sent on all transceivers (see [0090], [0096]).
Regarding claim 11 as applied to claim 1, Wojcik further discloses further comprising an aesthetic covering (see fig. 2, [0091], [0093]).
Regarding claim 12 as applied to claim 11, Wojcik further discloses wherein the aesthetic covering is a timepiece, bracelet or jewelry (see fig. 2, [0091], [0093], [0098]).
Regarding claim 13 as applied to claim 1, Wojcik further discloses further comprising an exterior made from rubber or an aesthetically soft material (see [0104]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 4-6, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wojcik et al US 20200250953 (hereinafter Wojcik) in view of Zhang et al 10,893,198 (hereinafter Zhang).
Regarding claim 2 as applied to claim 1, Wojcik discloses the claimed invention except wherein the microcontroller controls the hibernation of the transceivers in order to prolong a charge of the power source.
In the same field of endeavor, Zhang discloses a tracking device comprising a microcontroller and multiple transceivers (210, 222, 217, 224, see fig. 2, col. 4, lines 39-44), wherein the microcontroller controls the hibernation of the transceivers in order to prolong a charge of the power source (see col. 5, lines 48-53, col. 6, lines 39-58).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Zhang with Wojcik by controlling the state of receivers in the tracking device by switching between low power and high-power states, as taught by Zhang, for the benefit of reducing the amount of power being consumed by the tracking device and thus prolonging its battery life.
Regarding claim 4 as applied to claim 1, Wojcik discloses the claimed invention except wherein upon receipt of an external signal containing a function command, the microcontroller performs a function.
In the same field of endeavor, Zhang discloses a tracking device comprising a microcontroller and multiple transceivers (210, 222, 217, 224, 236 see fig. 2, col. 4, lines 39-44), wherein upon receipt of an external signal containing a function command, the microcontroller performs a function (request 620; instruction communications from client device 290 to device 210 to provide location information, see fig. 6, col. 6, lines 44-49, col. 11, lines 30-65).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Zhang with Wojcik by sending a request to the monitoring device and receiving the location of the monitoring device in response to the request, for the benefit of tracking the location of a monitoring/wearable device in a low power state.
Regarding claim 5 as applied to claim 4, the combination of Wojcik and Zhang disclose the claimed invention. Zhang further discloses wherein the function commands are selected from the group consisting of wakeup, collect data, transmit data, and return to a state of dormancy (request 620; instruction communications from client device 290 to device 210 to provide location information, see fig. 6, col. 6, lines 44-49, col. 11, lines 30-65).
Regarding claim 6 as applied to claim 4, the combination of Wojcik and Zhang disclose the claimed invention. Zhang further discloses wherein upon receipt of the external signal containing the function command for wakeup, the microcontroller receives a location from the GPS receiver and causes one or more of the transceivers to transmit the location (see col. 5, lines 48-60, col. 7, lines 3-12, col. 14, lines 47-50).	Regarding claim 14, Wojcik discloses a tracking system (see figs. 1-3) comprising:
a tracking device (2, see figs. 2 and 3, [0091]-[0092]) comprising more than one type of transceiver (30, 32, 34, see fig. 3, [0093]), a GPS receiver (26, see fig. 3, [0093]) and
a secure band for attachment to a wearer (22, see figs. 2 and 3, [0091]);
wherein the secure band has a conductive strip (54, see fig. 3, [0096]) and a locking mechanism (electrically conductive elements are physically connected to or pass through housing 20 where they connect to circuitry or components contained within the housing (~locking mechanism), see figs. 3 and 6-8, [0096]); and wherein the conductive strip and locking mechanism for a closed electric circuit when the locking mechanism is locked (electrically conductive elements are physically connected to or pass through housing 20 where they connect to circuitry or components contained within the housing (~locking mechanism), see figs. 3 and 6-8, [0096]).
	Wojcik further discloses a user device (14, 16, see fig. 1, [0088]) configured to communicate with the tracking device via a communication channel (10, see fig. 1, [0088]). However, Wojcik does not disclose a user device configured to send a wakeup signal to the tracking device; and
a communication channel for communication of a function command to the tracking device.
	In the same field of endeavor, Zhang discloses a user device (client device, see fig. 2) configured to send a wakeup signal to a tracking device (request 620; instruction communications from client device 290 to device 210, see fig. 6, col. 6, lines 44-49, col. 11, lines 30-47); and
a communication channel for communication of a function command to the tracking device (request 620; instruction communications from client device 290 to device 210, see fig. 6, col. 6, lines 44-49, col. 11, lines 30-47 and 59-67).
	It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Zhang with Wojcik by sending a request to the monitoring device and receiving the location of the monitoring device in response to the request, for the benefit of tracking the location of a monitoring/wearable device in a low power state.
	Regarding claim 15 as applied to claim 14, the combination of Wojcik and Zhang disclose the claimed invention. Wojcik further discloses wherein the communication channel is selected from the group consisting of RF, cellular, Wi-Fi and Bluetooth (30, 32, 34, see fig. 3, [0093]).
	Regarding claim 16 as applied to claim 14, the combination of Wojcik and Zhang disclose the claimed invention. Zhang further discloses wherein upon receipt of the function command containing a wakeup signal from the user device through the communication channel, the tracking device is configured to receive a location from the GPS receiver and cause one of the transceivers to transmit the location through the communication channel to the user device (see col. 5, lines 48-60, col. 7, lines 3-12, col. 14, lines 47-50).
	Regarding claim 17 as applied to claim 14, the combination of Wojcik and Zhang disclose the claimed invention. Wojcik further discloses a gateway for extension of the communication channel through an RF signal (see fig. 1, [0088]).
	Regarding claim 18 as applied to claim 17, the combination of Wojcik and Zhang disclose the claimed invention. Wojcik further discloses wherein the gateway is provided on a drone, a vehicle or a building (see fig. 1, [0088], [0102]-[0102]).
	Regarding claim 19 as applied to claim 16, the combination of Wojcik and Zhang disclose the claimed invention. Wojcik further comprising a server for intermediary receipt of the location and interpretation of the location into a form that is user-friendly for provision to the user device (see figs. 1 and 4, [0090], [0096], [0098]).
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wojcik et al US 20200250953 (hereinafter Wojcik) in view of Shah et al 10,037,682 (hereinafter Shah).
Regarding claim 10 as applied to claim 1, Wojcik discloses the claimed invention wherein the locking mechanism lockable pin.
In the same field of endeavor, Shah discloses a tracking device (300, see fig. 3A, col. 9, line 45) comprising: a secure band for attachment to a wearer (302, see fig. 3A, col. 9, lines 43-46); wherein the secure band has a conductive strip (conductive thread, see fig. 3A., col. 10, lines 50-54) and a locking mechanism (306, see fig. 3A, col. 10, lines 11-32); wherein the conductive strip and locking mechanism form a closed electric circuit (see fig. 3A, col. 10, lines 33-55); and wherein the locking mechanism is a lockable pin (306, see fig. 3A, col. 10, lines 11-32).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Shah with Wojcik by connecting the strap to the watch using a pin in the manner disclosed by Shah for the benefit of enabling detection of severance of the connection of the strap to the watch.
Regarding claim 20 as applied to claim 10, the combination of Wojcik and Shah discloses the claimed invention. Shah further discloses wherein the secure band comprises a slot near one end configured to receive the other end of the secure band therein; and wherein the lockable pin fits in matching holes in each end of the secure band to lock the secure band in place (see fig. 3A, strap 302 attached to the watch body 304, the pin 306 attaches the strap to the watch body on both ends).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Panneer Selvam et al US 20220157143 discloses a smartwatch with a strap and locking mechanism.
Baczuk et al US 20170039833 discloses locks for wearable electronic bands.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648